Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/31/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 calls for the roller balls 214 of the embodiment of figures 7-9 and thereby is specific to the embodiment of figures 7-9. However, parent claim 16 calls for “a clamp spring having at least two arms coupled to the base structure” which is specific to spring 102 of figures 1B-5 which has arms 106 and 108. The specification lacks a written description of the spring 111 with arms 106 and 108 being used with base 200, 208 of figures 7-9 which includes the roller balls 214 and retention springs 210.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 calls for the roller balls 214 of the embodiment of figures 7-9 and thereby is specific to the embodiment of figures 7-9. However, parent claim 16 calls for “a clamp spring having at least two arms coupled to the base structure” which is specific to spring 102 of figures 1B-5 which has arms 106 and 108. Therefore, it is not certain as to which disclosed embodiment is being claimed rendering claim 17 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz 1,629,693 in view of Nichols-Roy et al. 6,192,526. Foltz discloses (claim 16): A toilet (6) comprising:
a pedestal (7); and
a tank (5 with flush pipe 9 coupled directly to the tank at fittings 11) configured to be secured to the pedestal via a quick-coupling mechanism for a toilet, the quick coupling mechanism (also called for in claim 1) comprising:
a base structure (13) coupled to a pedestal (7) of the toilet (via the screw connection shown in figure 3) (as also called for in claim 1);
a clamp spring having at least two arms (12) coupled to the base structure, the clamp spring (12) configured to receive a valve body (9) associated with a tank (5) of the toilet (6);
substantially as claimed but does not disclose a release device as called for in claim 16 or a release button as called for in claim 1. However, Roy teaches another toilet with a pedestal as taught in the Summary also with a spring device 24 for securing a base to the pedestal having flanged fingers 26a-d extend outwardly from the spring device 24 which flanged fingers constitute a release device (claim 16) or button (claims 1 and 18) as claimed for the purpose of aiding in the handling and spreading of the spring to release the spring for securing the pedestal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the clamp spring of Foltz with a handle or spreading device or button as claimed or as, for example, taught by Roy in order to aid in the handling and spreading of the spring.
Regarding claim 2, it is noted that the flush valve is not part of the claimed combination wherein Foltz discloses a flush tank 5 which typically includes or is configured to have a flush valve as claimed and as is well known in the art.
Regarding claims 3, 4 and 19, Foltz discloses the spring 12 to pass through a groove as claimed or conduit passage within the base structure 13 which fixes the pedestal 7 with toilet tank 5 and valve 9.
 Regarding claims 5, 6 and 20, Roy teaches the flanges 26a-d, or button release devices as claimed, to bend outward to release the spring 24 wherein if the flange handles at the end of the pointers for characters 26a-d were to be placed at the ends of the spring arms 12 of Foltz they would likewise function to bend the arms of 12 to release the spring and would thereby increase the diameter of spring 12 as claimed.
Regarding claims 7 and 9, Foltz discloses the base structure 13 to include a bottom member as is the lower plane or wall surface, a top member as is the upper plane or wall surface, and a wall extending between the bottom member and the top member, as is the side wall in which the bore or annular channel for 12 is formed as seen in figure 3.
Regarding claims 10 and 11, Roy teaches the upper edges of flanges 26a-d to be tapered as they extend upward from the spring structure 24 as seen in the profile views of 26b in figures 17 and 18, wherein the Roy teaches the flanges 26a-d, or button release devices as claimed, to bend outward to release the spring 24 wherein if the flange handles at the end of the pointers for characters 26a-d were to be placed at the ends of the spring arms 12 of Foltz they would likewise function to bend the arms of 12 to release the spring and would thereby increase cause the spring and spring arm 12 to be widened as claimed.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonner, Jr. teaches another clamp spring 18 with two arms which is used to hold a toilet pedestal to a flush valve. Swart and Halloran teach other bases 6, 12 for use to hold a toilet pedestal to a flush valve. Weaver teaches another clamp spring 10 which is used to hold a toilet pedestal to a flush valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754